Title: James Moylan to the American Commissioners, 11 May 1778
From: Moylan, James
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


Honorable Gentlemen
L’Orient 11th. May 1778
I am this moment informed by a Gentleman from Brest, that the Ranger Frigate Cap: J. Jones arrived in that port with a prize of 16 Guns the 8th. Instant after laying a Town on the Coast of Ireland under contribution. I have not yet learned any further particulars of his Voyage, but I suppose Cap: Jones will inform you of them when he gets ashore. I have the honor to remain respectfully Honorable Gentlemen your assurd humble Servant
James Moylan
The Honorable Plenipotentiary Ministers of the United States of America
 
Addressed: The Honorable Plenipotentiary / Ministers of the United States / of America
Endorsed by John Adams: James Moylan 11 May 1778
